 



Exhibit 10.26
LEASE
RREEF AMERICA REIT II CORP. DDD,
a Maryland corporation
Landlord,
and
SCM MICROSYSTEMS, INC.,
a Delaware corporation
Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      page    
 
        1.  
USE AND RESTRICTIONS ON USE
    1   2.  
TERM
    2   3.  
RENT
    2   4.  
RENT ADJUSTMENTS
    3   5.  
SECURITY DEPOSIT
    6   6.  
ALTERATIONS
    6   7.  
REPAIR
    7   8.  
LIENS
    8   9.  
ASSIGNMENT AND SUBLETTING
    8   10.  
INDEMNIFICATION
    10   11.  
INSURANCE
    11   12.  
WAIVER OF SUBROGATION
    11   13.  
SERVICES AND UTILITIES
    11   14.  
HOLDING OVER
    12   15.  
SUBORDINATION
    12   16.  
RULES AND REGULATIONS
    12   17.  
REENTRY BY LANDLORD
    13   18.  
DEFAULT
    13   19.  
REMEDIES
    14   20.  
TENANT’S BANKRUPTCY OR INSOLVENCY
    15   21.  
QUIET ENJOYMENT
    16   22.  
CASUALTY
    16   23.  
EMINENT DOMAIN
    17   24.  
SALE BY LANDLORD
    17   25.  
ESTOPPEL CERTIFICATES
    18   26.  
SURRENDER OF PREMISES
    18   27.  
NOTICES
    19   28.  
TAXES PAYABLE BY TENANT
    19   29.  
RELOCATION OF TENANT
    19   30.  
DEFINED TERMS AND HEADINGS
    19   31.  
TENANT’S AUTHORITY
    19   32.  
FINANCIAL STATEMENTS AND CREDIT REPORTS
    20   33.  
COMMISSIONS
    20   34.  
TIME AND APPLICABLE LAW
    20   35.  
SUCCESSORS AND ASSIGNS
    20   36.  
ENTIRE AGREEMENT
    20   37.  
EXAMINATION NOT OPTION
    20  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      page    
 
        38.  
RECORDATION
    20   39.  
SIGNAGE
    20   40.  
OPTION TO RENEW
    21   41.  
LIMITATION OF LANDLORD’S LIABILITY
    21  

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
EXHIBIT A-1 – SITE PLAN
EXHIBIT B – INITIAL ALTERATIONS
EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
EXHIBIT D – RULES AND REGULATIONS
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

ii



--------------------------------------------------------------------------------



 



MULTI-TENANT INDUSTRIAL NET LEASE
REFERENCE PAGES

     
BUILDING:
  41638 – 41758 Christy Street
 
   
PROJECT:
  Fremont Commerce Center
 
   
LANDLORD:
  RREEF AMERICA REIT II CORP. DDD,
 
  a Maryland corporation
 
   
LANDLORD’S ADDRESS:
  26120 Eden Landing Road, Suite 2
 
  Hayward, California 94545
 
  Attn: Property Manager
 
   
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
  Fremont Commerce Center
 
  Dept# 2037
 
  P.O. Box 39000
 
  San Francisco, California 94139
 
   
LEASE REFERENCE DATE:
  June 23, 2006
 
   
TENANT:
  SCM MICROSYSTEMS, INC.,
 
  a Delaware corporation
 
   
TENANT’S NOTICE ADDRESS:
   
 
   
          (a) As of beginning of Term:
  The Premises
 
   
          (b) Prior to beginning of Term (if different):
  466 Kato Terrace
 
  Fremont, California 94539
 
  Attn: Chief Financial Officer
 
   
PREMISES ADDRESS:
  41740 Christy Street
 
  Fremont, California 94568
 
   
PREMISES RENTABLE AREA:
  Approximately 6,200 sq. ft. (for outline of Premises see Exhibit A)
 
   
USE:
  General office use, software engineering, laboratory, warehouse, engineering,
sales and related uses in conformity with the municipal zoning requirements of
the City of Fremont.
 
   
COMMENCEMENT DATE:
  September 1, 2006
 
   
TERM OF LEASE:
  Approximately twenty-five (25) months beginning on the Commencement Date and
ending on the Termination Date.
 
   
TERMINATION DATE:
  September 30, 2008

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

iii



--------------------------------------------------------------------------------



 



ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):

                                      Period   Rentable Square   Annual Rent    
      Monthly Installment from   through   Footage   Per Square Foot   Annual
Rent   of Rent
9/1/2006
  8/31/2007     6,200     $ 7.68     $ 47,616.00     $ 3,968.00*  
9/1/2007
  9/30/2008     6,200     $ 7.92     $ 49,104.00     $ 4,092.00  

 

*   Monthly Installment of Rent for the first calendar month of the Term shall
be abated pursuant to Section 3.3 of the Lease.

         
INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):
  $ 992.00  
 
       
TENANT’S PROPORTIONATE SHARE OF THE BUILDING:
    6.33 %
 
       
TENANT’S PROPORTIONATE SHARE OF THE PROJECT:
    1.86 %
 
       
SECURITY DEPOSIT:
  $ 5,500.00  
 
       
ASSIGNMENT/SUBLETTING FEE:
  $ 1,000.00  
 
       
REAL ESTATE BROKER:
  None
 
       
TENANT’S SIC CODE:
    7372  
 
       
AMORTIZATION RATE:
    N/A  

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. The Lease includes Exhibits A through D, all
of which are made a part of the Lease.
IN WITNESS WHEREOF, Landlord and Tenant have entered into the Lease as of the
Lease Reference Date set forth above.

                                                          LANDLORD:      
TENANT:    
 
                                                        RREEF AMERICA REIT II
CORP. DDD,       SCM MICROSYSTEMS, INC., a     a Maryland corporation      
Delaware corporation       By:   RREEF Management Company, a Delaware          
                          corporation, its Authorized Agent                    
           
 
                                                       
By:
  /s/ Stephen J. George   By:   /s/ Stephan Rohaly                              
                        Name:   Stephen J. George       Name: Stephan Rohaly    
                                                            Title:   Regional
Director            Title:   Chief Financial Officer                           
                            Dated:       August 1    , 2006       Dated:
July 14    , 2006            
 
                                             

iv



--------------------------------------------------------------------------------



 



LEASE
     By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.
1. USE AND RESTRICTIONS ON USE.
     1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
federal, state and city laws, codes, ordinances, rules and regulations
(collectively, “Regulations”) applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Building
or appurtenant land, caused or permitted by, or resulting from the specific use
by, Tenant, or in or upon, or in connection with, the Premises, all at Tenant’s
sole expense. Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof. Landlord will, at
Landlord’s expense, perform all acts required to comply with Regulations in
effect as of the date of this Lease and as interpreted and enforced in the
county in which the Premises is located, with respect to the foregoing as the
same affect the common areas of the Building and the Premises. Landlord will
perform all acts required to comply with Regulations in effect (and as
interpreted and enforced) after the date of this Lease with respect to the
common areas only and such costs shall be a part of Expenses as provided in
Article 4 of this Lease. Notwithstanding the foregoing, Landlord shall have the
right to contest any alleged violation of any Regulations in good faith,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by law
and the right to appeal any decisions, judgments or rulings to the fullest
extent permitted by Regulations. Landlord, after the exhaustion of any and all
rights to appeal or contest, will make all repairs, additions, alterations or
improvements necessary to comply with the terms of any final order or judgment,
provided that if Landlord elects not to contest any alleged violation, Landlord
will promptly make necessary all repairs, additions, alterations or
improvements. Notwithstanding anything to the contrary contained herein, Tenant,
not Landlord, shall be responsible for the correction of any violations that
arise out of or in connection with the specific nature of Tenant’s business in
the Premises (other than general office use), the acts or omissions of Tenant,
its agents, employees or contractors, Tenant’s arrangement of any furniture,
equipment or other property in the Premises, any repairs, alterations, additions
or improvements performed by or on behalf of Tenant (including the Initial
Alterations described on Exhibit B hereto) and any design or configuration of
the Premises.
     1.2 Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and, if
the same may affect or impact the Building and/or the parcel of land upon which
the Building is located, or any portions of land benefiting the foregoing by
easement, license or other similar rights, any appurtenant land, or allow the
environment to become contaminated with any Hazardous Materials if the same may
affect or impact the Building and/or the parcel of land upon which the Building
is located, or any portions of land benefiting the foregoing by easement,
license or other similar rights. Notwithstanding the foregoing, Tenant may
handle, store, use or dispose of products containing small quantities of
Hazardous Materials (such as aerosol cans containing insecticides, toner for
copiers, paints, paint remover and the like) to the extent customary and
necessary for the use of the Premises for general office purposes; provided that
Tenant shall always handle, store, use, and dispose of any such Hazardous
Materials in a safe and lawful manner and never allow such Hazardous Materials
to contaminate the Premises, Building and appurtenant land or the environment.
Tenant shall protect, defend, indemnify and hold each and all of the Landlord
Entities (as defined in Article 30) harmless from and against any and all loss,
claims, liability or costs (including court costs and attorney’s fees) incurred
by reason of any actual or asserted failure of

1



--------------------------------------------------------------------------------



 



Tenant to fully comply with all applicable Environmental Laws, or the presence,
handling, use or disposition in or from the Premises of any Hazardous Materials
by Tenant or any Tenant Entity (even though permissible under all applicable
Environmental Laws or the provisions of this Lease), or by reason of any actual
or asserted failure of Tenant to keep, observe, or perform any provision of this
Section 1.2. As of the date hereof, Landlord has not received notice from any
governmental agencies that the Building is in violation of any Environmental
Laws. Further, to Landlord’s actual knowledge, there are no Hazardous Materials
at the Building other than small quantities of Hazardous Materials (such as
aerosol cans containing insecticides, toner for copiers, paints, paint remover
and the like) to the extent customary and necessary for the use of the Premises
for general office purposes. For purposes of this Section, “Landlord’s actual
knowledge” shall be deemed to mean and limited to the current actual knowledge
of Nicole Aamoth, Property Manager for the Building, at the time of execution of
the Lease and not any implied, imputed, or constructive knowledge of said
individual or of Landlord or any parties related to or comprising Landlord and
without any independent investigation or inquiry having been made or any implied
duty to investigate or make any inquiries; it being understood and agreed that
such individual shall have no personal liability in any manner whatsoever
hereunder or otherwise related to the transactions contemplated hereby.
     1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive
use of the common areas of the Building as they exist from time to time during
the Term, including the parking facilities, subject to Landlord’s reasonable
rules and regulations regarding such use. The rules and regulations shall be
generally applicable, and generally applied in the same manner, to all tenants
of the Building. However, in no event will Tenant or the Tenant Entities park
more vehicles in the parking facilities than Tenant’s Proportionate Share of the
total parking spaces available for common use. The foregoing shall not be deemed
to provide Tenant with an exclusive right to any parking spaces or any guaranty
of the availability of any particular parking spaces or any specific number of
parking spaces.
2. TERM.
     2.1 The Term of this Lease shall begin on the date (“Commencement Date”) as
shown on the Reference Pages as the Commencement Date and shall terminate on the
date as shown on the Reference Pages as the Termination Date (“Termination
Date”), unless sooner terminated by the provisions of this Lease. Tenant shall,
at Landlord’s request, execute and deliver a memorandum agreement provided by
Landlord in the form of Exhibit C attached hereto, setting forth the actual
Commencement Date, Termination Date and, if necessary, a revised rent schedule.
Should Tenant fail to do so within thirty (30) days after Landlord’s request,
the information set forth in such memorandum provided by Landlord shall be
conclusively presumed to be agreed and correct.
     2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Commencement Date set forth on the Reference
Pages for any reason, Landlord shall not be liable for any damage resulting from
such inability, but except to the extent such delay is the result of the acts or
omissions of Tenant or any Tenant Entities, Tenant shall not be liable for any
rent until the time when Landlord delivers possession of the Premises to Tenant.
No such failure to give possession on the Commencement Date shall affect the
other obligations of Tenant under this Lease, except that the actual
Commencement Date shall be postponed until the date that Landlord delivers
possession of the Premises to Tenant, except to the extent that such delay is as
a result of the acts or omissions of Tenant or any Tenant Entity.
     2.3 In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant’s compliance with the insurance requirements of Article 11.
Said early possession shall not advance the Termination Date.
3. RENT.
     3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term, except that the second
Monthly Installment of Rent and the Security Deposit shall be paid upon the
execution of this Lease. The Monthly Installment of Rent in effect at any time
shall be one-twelfth (1/12) of the Annual Rent in effect at such time. Rent for
any period during the Term which is less than a full month shall be a prorated
portion of the Monthly Installment of Rent based upon the number of days in such
month. Said rent shall be paid to Landlord, without deduction or offset and
without notice or demand, at the Rent Payment Address, as set forth on the
Reference Pages, or to such other person or at such other place as Landlord may
from time to time designate in writing. If an Event of Default occurs three
(3) times or more in any twelve (12) month period during the Term, Landlord may
require that Tenant submit Base Rent and Tenant’s Proportionate Share of
Expenses and Taxes to Landlord on a quarterly basis (due on or before the first
day of each calendar quarter) for the

2



--------------------------------------------------------------------------------



 



following 12 month period. Unless specified in this Lease to the contrary, all
amounts and sums payable by Tenant to Landlord pursuant to this Lease shall be
deemed additional rent.
     3.2 Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) five
percent (5%) of the unpaid rent or other payment; provided that Tenant shall be
entitled to a grace period of five (5) days for the first late payment of rent
or other sum due in a given calendar year. The amount of the late charge to be
paid by Tenant shall be reassessed and added to Tenant’s obligation for each
successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.
     3.3 Notwithstanding anything in this Lease to the contrary, so long as
Tenant is not in default under this Lease, Tenant shall be entitled to an
abatement of Monthly Installment of Rent with respect to the Premises, as
originally described in this Lease, in the amount of $3,968.00 (the “Abated
Monthly Installment of Rent”) for the first calendar month of the Term. If
Tenant defaults under this Lease at any time during the Term and fails to cure
such default within any applicable cure period under this Lease, then all Abated
Monthly Installment of Rent shall immediately become due and payable. Only
Monthly Installment of Rent shall be abated pursuant to this Section, as more
particularly described herein, and Tenant’s Proportionate Share of Expenses and
Taxes all other rent and other costs and charges specified in this Lease shall
remain as due and payable pursuant to the provisions of this Lease.
4. RENT ADJUSTMENTS.
     4.1 For the purpose of this Article 4, the following terms are defined as
follows:
          4.1.1 Lease Year: Each fiscal year (as determined by Landlord from
time to time) falling partly or wholly within the Term.
          4.1.2 Expenses: All costs of operation, maintenance, repair,
replacement and management of the Building, as determined in accordance with
generally accepted accounting principles, including the following costs by way
of illustration, but not limitation: water and sewer charges; insurance charges
of or relating to all insurance policies and endorsements deemed by Landlord to
be reasonably necessary or desirable and relating in any manner to the
protection, preservation, or operation of the Building or any part thereof;
utility costs, including, but not limited to, the cost of heat, light, power,
steam, gas; waste disposal; the cost of janitorial services; the cost of
security and alarm services (including any central station signaling system);
costs of cleaning, repairing, replacing and maintaining the common areas,
including parking and landscaping, window cleaning costs; labor costs; costs and
expenses of managing the Building including management and/or administrative
fees (subject to the limitations expressly set forth below); air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries for personnel below
the level of vice president (provided that if any employee performs services in
connection with the Building and other buildings, costs associated with such
employee may be proportionately included in Expenses based on the percentage of
time such employee spends in connection with the operation, maintenance and
management of the Building); employee benefits and payroll taxes; accounting and
legal fees; any sales, use or service taxes incurred in connection therewith. In
addition, Landlord shall be entitled to recover, as additional rent (which,
along with any other capital expenditures constituting Expenses, Landlord may
either include in Expenses or cause to be billed to Tenant along with Expenses
and Taxes but as a separate item), Tenant’s Proportionate Share of: (i) an
allocable portion of the cost of capital improvement items which are reasonably
calculated to reduce operating expenses; (ii) the cost of fire sprinklers and
suppression systems and other life safety systems (provided that to the extent
the foregoing is a capital improvement, the cost thereof shall be amortized over
the reasonable life of such expenditures as provided in the following clause
(iii)); and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building as of the date of this Lease; but the costs described in this sentence
shall be amortized over the reasonable life of such expenditures in accordance
with such reasonable life and amortization schedules as shall be determined by
Landlord in accordance with generally accepted accounting principles, with
interest on the unamortized amount at one percent (1%) in excess of the Wall
Street Journal prime lending rate announced from time to time. Expenses shall
not include depreciation or amortization of the Building or equipment in the
Building except as provided herein, loan principal payments, costs of
alterations of tenants’ premises, leasing commissions, interest expenses on
long-term borrowings, advertising costs including the cost of brochures

3



--------------------------------------------------------------------------------



 



and marketing supplies, legal fees in negotiating and preparing lease documents,
and construction, improvement and decorating costs in preparing space for
initial occupancy by a specific tenant. The following items are also excluded
from Expenses and in no event shall Tenant have any obligation to perform, pay
directly or reimburse Landlord for any of the following except to the extent
expressly provided herein:
     (a) Sums paid to subsidiaries or other affiliates of Landlord for services
on or to the Building and/or Premises, but only to the extent that the costs of
such services exceed the competitive cost for such services rendered by persons
or entities of similar skill, competence and experience.
     (b) Any fines, penalties or interest resulting from the negligence or
willful misconduct of the Landlord or its agents, contractors, or employees.
     (c) Fines, costs or penalties incurred as a result and to the extent of a
violation by Landlord or other tenants of the project of which Building is a
part of any applicable laws.
     (d) Landlord’s charitable and political contributions.
     (e) Ground lease rental.
     (f) Attorney’s fees and other expenses incurred in connection with
negotiations or disputes with prospective tenants or tenants or other occupants
of the Building.
     (g) The cost or expense of any services or benefits provided generally to
other tenants in the Building and not provided or available to Tenant.
     (h) All costs of purchasing or leasing major sculptures, paintings or other
major works or objects of art (as opposed to decorations purchased or leased by
Landlord for display in the common areas of the Building).
     (i) Any expenses for which Landlord has received actual reimbursement
(other than through Expenses).
     (j) Costs incurred by Landlord in connection with the correction of defects
in design and original construction of the Building.
     (k) Any cost or expense related to removal, cleaning, abatement or
remediation of Hazardous Materials in or about the Building or the common areas,
including, without limitation, hazardous substances in the ground water or soil,
except to the extent such removal, cleaning, abatement or remediation is related
to the general repair and maintenance of the Building and the common areas.
     (l) Costs incurred by Landlord in connection with the correction of defects
in design and original construction of the Building.
     (m) Any costs, fines or penalties incurred due to violations by Landlord of
any law, order, rule or regulations of any governmental authority which was in
effect (and as interpreted and enforced) as of the date of this Lease.
     (n) Penalties, interest and other costs incurred by Landlord in connection
with Landlord’s failure to comply with conditions, covenants and restrictions
applicable to the Building.
     (o) The cost of repairs and maintenance equitably allocated by Landlord to
buildings other than the Building.
     (p) Principal payments of mortgage debt of Landlord.
     (q) Interest (except as provided in this Lease for the amortization of
capital improvements).
     (r) Costs of capital improvements except to the extent expressly set forth
in this Lease.
     (s) Expense reserves.

4



--------------------------------------------------------------------------------



 



          4.1.3 Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year. Taxes shall not include any corporate
franchise, capital levy, capital stock, gift, estate, inheritance or net income
tax, or tax imposed upon any transfer by Landlord of its interest in this Lease
or the Building, any property taxes allocated to buildings other than the
Building and any taxes to be paid by Tenant pursuant to Article 28. In the event
that Landlord may elect to pay a special assessment in one payment or over a
period of time, regardless of Landlord’s election, any such assessment shall be
included in Taxes only to the extent it would have been due over time.
     4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.
     4.3 The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within ninety (90) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant to
perform such review it shall be one of national standing which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to such confidentiality agreement. Tenant shall be solely responsible
for all costs, expenses and fees incurred for such review. However,
notwithstanding the foregoing, if Landlord and Tenant determine that Expenses
for the Building for the year in question were less than stated by more than 5%,
Landlord, within 30 days after its receipt of paid invoices therefor from
Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review by Tenant. If Tenant fails to
object to Landlord’s determination of Expenses within ninety (90) days after
receipt, or if any such objection fails to state with specificity the reason for
the objection, Tenant shall be deemed to have approved such determination and
shall have no further right to object to or contest such determination. In the
event that during all or any portion of any Lease Year or Base Year, the
Building is not fully rented and occupied Landlord shall make an appropriate
adjustment in occupancy-related Expenses for such year for the purpose of
avoiding distortion of the amount of such Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing consistent
and sound accounting and management principles to determine Expenses that would
have been paid or incurred by Landlord had the Building been at least
ninety-five percent (95%) rented and occupied, and the amount so determined
shall be deemed to have been Expenses for such Lease Year.
     4.4 Prior to the actual determination thereof for a Lease Year, Landlord
may from time to time estimate Tenant’s liability for Expenses and/or Taxes
under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
     4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:
          4.5.1 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and
          4.5.2 If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments to be made by Tenant under this
Article 4, or, if this Lease has terminated, refund the difference in cash.
     4.6 If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

5



--------------------------------------------------------------------------------



 



5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Landlord may commingle the Security Deposit
with other funds and shall in no event be required to pay interest or any other
charges or fees to Tenant with respect to the Security Deposit. Said sum shall
be held by Landlord as security for the faithful performance by Tenant of all
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant and not as an advance rental deposit or as a measure of Landlord’s damage
in case of Tenant’s default. If Tenant defaults with respect to any provision of
this Lease beyond the expiration of any applicable notice and cure periods,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled. If Tenant is not in
default at the termination of this Lease, Landlord shall return any unapplied
balance of the Security Deposit to Tenant within 30 days after Tenant surrenders
the Premises to Landlord in accordance with this Lease. In addition to any other
deductions Landlord is entitled to make pursuant to the terms hereof, Landlord
shall have the right to make a good faith estimate of any unreconciled Expenses
and/or Taxes as of the Termination Date and to deduct any anticipated shortfall
from the Security Deposit. Such estimate shall be final and binding upon Tenant.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any similar or successor Regulations or other laws now or hereinafter
in effect to the extent the same conflicts with any of the terms and conditions
of this Lease.
6. ALTERATIONS.
     6.1 Except for those, if any, specifically provided for in Exhibit B to
this Lease, Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements as required by Article 7, without the prior written
consent of Landlord. So long as the same do not affect the structure of the
Building or any of the Building systems, Tenant may install non-attached trade
fixtures in the Premises without Landlord’s prior consent but otherwise in
accordance with the terms of this Article 6. When applying for such consent,
Tenant shall, if requested by Landlord, furnish complete plans and
specifications for such alterations, additions and improvements. Landlord’s
consent shall not be unreasonably withheld with respect to alterations which
(i) are not structural in nature, (ii) are not visible from the exterior of the
Building, (iii) do not affect or require modification of the Building’s
electrical, mechanical, plumbing, HVAC or other systems, and (iv) in aggregate
do not cost more than $5.00 per rentable square foot of that portion of the
Premises affected by the alterations in question.
     6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event Landlord may charge Tenant a construction
management fee not to exceed five percent (5%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.
     6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all Regulations, using Building standard
materials where applicable, and Tenant shall, prior to construction, provide the
additional insurance required under Article 11 in such case, and also all such
assurances to Landlord as Landlord shall reasonably require to assure payment of
the costs thereof, including but not limited to, notices of non-responsibility,
waivers of lien and surety company performance bonds to protect Landlord and the
Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4.
     6.4 Notwithstanding anything to the contrary contained herein, so long as
Tenant’s written request for consent for a proposed alteration or improvements
contains the following statement in large, bold and capped font “PURSUANT TO

6



--------------------------------------------------------------------------------



 



SECTION 6 OF THE LEASE, IF LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD
SHALL NOTIFY TENANT IN WRITING (1) WHETHER OR NOT LANDLORD WILL REQUIRE SUCH
ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE
AND, (2) IF SUCH REMOVAL IS REQUIRED, WHETHER OR NOT TENANT SHALL BE REQUIRED TO
DEPOSIT WITH LANDLORD THE AMOUNT REASONABLY ESTIMATED BY LANDLORD AS SUFFICIENT
TO COVER THE COST OF REMOVING SUCH ALTERATIONS OR IMPROVEMENTS AND RESTORING THE
PREMISES AND, IF SO, SUCH ESTIMATED AMOUNT.”, at the time Landlord gives its
consent for any alterations or improvements, if it so does, Tenant shall also be
notified (i) whether or not Landlord will require that such alterations or
improvements be removed upon the expiration or earlier termination of this Lease
and, (ii) to the extent that such removal is required, whether Landlord shall
require Tenant to deposit with Landlord the amount reasonably estimated by
Landlord as sufficient to cover the cost of removing such alterations or
improvements and restoring the Premises, to the extent required under
Section 26.2, and the estimated amount thereof. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Article 26 hereof, Tenant shall be
required to remove all alterations or improvements made to the Premises except
for any such alterations or improvements which Landlord expressly indicates or
is deemed to have indicated shall not be required to be removed from the
Premises by Tenant. If Tenant’s written notice strictly complies with the
foregoing and if Landlord fails to so notify Tenant whether Tenant shall be
required to remove the subject alterations or improvements at the expiration or
earlier termination of this lease, Tenant is entitled to deliver to Landlord a
second written notice (the “Second Notice”) in compliance with the foregoing
requirements but also stating in large, bold and capped font the following:
“THIS IS TENANT’S SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO
TENANT’S FIRST NOTICE IN ACCORDANCE WITH THE TERMS OF ARTICLE 6 OF THE LEASE. IF
LANDLORD FAILS TO RESPOND TO THIS NOTICE IN FIVE BUSINESS DAYS WITH RESPECT TO
THE DEPOSIT OF REMOVAL AND RESTORATION FUNDS, TENANT SHALL HAVE NO OBLIGATION TO
DEPOSIT WITH LANDLORD THE AMOUNT REASONABLY ESTIMATED BY LANDLORD AS SUFFICIENT
TO COVER THE COST OF REMOVING SUCH ALTERATIONS OR IMPROVEMENTS AND RESTORING THE
PREMISES. IF LANDLORD FAILS TO RESPOND TO THIS NOTICE IN FIVE BUSINESS DAYS WITH
RESPECT TO TENANT’S OBLIGATION TO REMOVE THE SUBJECT ALTERATION, TENANT SHALL
HAVE NO OBLIGATION TO REMOVE THE SUBJECT ALTERATION AT THE EXPIRATION OR EARLIER
TERMINATION OF ITS LEASE ”. If Landlord fails to respond to the Second Notice
within five business days of Landlord’s receipt thereof, it shall be assumed
that, with respect to Tenant’s obligation to remove the subject alterations or
improvements, Landlord shall not require the removal of the subject alterations
or improvements. If Landlord fails to respond to the Second Notice within five
business days of Landlord’s receipt thereof, it shall be assumed that, with
respect to Tenant’s obligation to deposit sufficient funds with Landlord for the
removal of the subject alterations or improvements, Landlord shall not require
any such deposit from Tenant with respect thereto.
7. REPAIR.
     7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises except that Landlord shall repair and maintain
the following, the cost of which may be included in Expenses as provided in
Article 4 of this Lease: the structural portions of the roof, the roof membrane,
the common areas, foundation and walls of the Building and the Building
mechanical, sprinkler/life safety systems, electrical and plumbing systems
servicing the project in general (not specifically servicing the Premises, the
repair and maintenance of which shall be Tenant’s responsibility hereunder);
provided, however, that, subject to the terms hereof, Tenant, not Landlord shall
repair and maintain the heating, ventilating and air conditioning unit(s)
servicing the Premises. Notwithstanding the foregoing, Landlord’s repair and
maintenance obligations with respect to the following shall be at Landlord’s
sole cost and expense: the foundation and the exterior walls of the Building. By
taking possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them except as otherwise expressly stated in this Lease. It is hereby
understood and agreed that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant. Notwithstanding the
foregoing, Landlord shall perform and construct, and Tenant shall have no
responsibility to perform or construct, any repair, maintenance or improvements
(a) necessitated by the negligence or willful misconduct of Landlord, and
(b) which Landlord shall determine to be capital improvement (the cost thereof
may be an Expense pursuant to Section 4.1.2 of this Lease).
     7.2 To the extent the same is not an express obligation of Landlord
pursuant to Section 7.1 above, Tenant shall at its own cost and expense keep and
maintain all parts of the Premises and such portion of the Building and
improvements as are within the exclusive control of Tenant (including, without
limitation, electrical and plumbing systems servicing the Premises) in good
condition, promptly making all necessary repairs and replacements, whether
ordinary or extraordinary, with materials and workmanship of the same character,
kind and quality as the original (including, but not limited to, repair

7



--------------------------------------------------------------------------------



 



and replacement of all fixtures installed by Tenant, water heaters serving the
Premises, windows, glass and plate glass, doors, exterior stairs, skylights, if
any, any special office entries, interior walls and finish work, floors and
floor coverings, heating and air conditioning systems serving the Premises,
electrical systems and fixtures, sprinkler systems, dock boards, truck doors,
dock bumpers, plumbing work and fixtures, and performance of regular removal of
trash and debris). Tenant as part of its obligations hereunder shall keep the
Premises in a clean and sanitary condition. Tenant will, as far as possible keep
all such parts of the Premises from falling temporarily out of repair, and upon
termination of this Lease in any way Tenant will yield up the Premises to
Landlord in good condition and repair, loss by fire or other casualty excepted
(but not excepting any damage to glass). Subject to the waiver of subrogation
provided in Section 12, Tenant shall, at its own cost and expense, repair any
damage to the Premises or the Building resulting from and/or caused in whole or
in part by the negligence or misconduct of Tenant, its agents, employees,
contractors, invitees, or any other person entering upon the Premises as a
result of Tenant’s business activities or caused by Tenant’s default hereunder.
     7.3 Except as provided in Article 22, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect. Except in emergency
situations as determined by Landlord, Landlord shall exercise reasonable efforts
not to unreasonably interfere with the conduct of the business of Tenant in the
Premises.
     7.4 Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment serving the Premises (and a copy thereof shall be furnished to
Landlord). The service contract must include all services suggested by the
equipment manufacturer in the operation/maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises. Should Tenant fail to do so, Landlord may, upon notice to Tenant,
enter into such a maintenance/ service contract on behalf of Tenant or perform
the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord’s overhead.
8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days after
Landlord’s demand.
9. ASSIGNMENT AND SUBLETTING.
     9.1 Tenant shall not have the right to assign or pledge this Lease or to
sublet the whole or any part of the Premises whether voluntarily or by operation
of law, or permit the use or occupancy of the Premises by anyone other than
Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of this Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days prior to the proposed commencement date of
such subletting or assignment, which notice shall set forth the name of the
proposed subtenant or assignee, the relevant terms of any sublease or assignment
and copies of financial reports and other relevant financial information of the
proposed subtenant or assignee. To the extent reasonably necessary, upon written
request by Tenant, Landlord shall enter into a commercially reasonable
confidentiality agreement covering any confidential information that is
disclosed by Tenant with respect to the financial reports and other relevant
financial information of the proposed subtenant or assignee.
     9.2 Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from

8



--------------------------------------------------------------------------------



 



Tenant under this Lease, and no such collection shall be construed to constitute
a novation or release of Tenant from the further performance of Tenant’s
obligations under this Lease.
     9.3 In addition to Landlord’s right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed assignment of this Lease, or with respect to a subletting,
(i) for a term which is for more than 50% of the then remaining Term of this
Lease (as the same may have been extended) or (ii) of 30% or more of the
Premises, to terminate this Lease, or in the case of a proposed subletting of
less than the entire Premises, to recapture the portion of the Premises to be
sublet, as of the date the subletting or assignment is to be effective. The
foregoing shall not apply to Permitted Transfers, Affiliated Parties, and any
Corporate Successors (as each such term is defined in Section 9.8 below). The
option shall be exercised, if at all, by Landlord giving Tenant written notice
given by Landlord to Tenant within twenty (20) days following Landlord’s receipt
of Tenant’s written notice as required above. However, if Tenant notifies
Landlord, within five (5) days after receipt of Landlord’s termination notice,
that Tenant is rescinding its proposed assignment or sublease, the termination
notice shall be void and the Lease shall continue in full force and effect. If
this Lease shall be terminated with respect to the entire Premises pursuant to
this Section, the Term of this Lease shall end on the date stated in Tenant’s
notice as the effective date of the sublease or assignment as if that date had
been originally fixed in this Lease for the expiration of the Term. If Landlord
recaptures under this Section only a portion of the Premises, the rent to be
paid from time to time during the unexpired Term shall abate proportionately
based on the proportion by which the approximate square footage of the remaining
portion of the Premises shall be less than that of the Premises as of the date
immediately prior to such recapture. Tenant shall, at Tenant’s own cost and
expense, discharge in full any outstanding commission obligation which may be
due and owing as a result of any proposed assignment or subletting, whether or
not the Premises are recaptured pursuant to this Section 9.3 and rented by
Landlord to the proposed tenant or any other tenant.
     9.4 In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to
seventy-five percent (75%) of any Increased Rent (as defined below), less the
Costs Component (as defined below), when and as such Increased Rent is received
by Tenant. As used in this Section, “Increased Rent” shall mean the excess of
(i) all rent and other consideration which Tenant is entitled to receive by
reason of any sale, sublease, assignment or other transfer of this Lease, over
(ii) the rent otherwise payable by Tenant under this Lease at such time. For
purposes of the foregoing, any consideration received by Tenant in form other
than cash shall be valued at its fair market value as determined by Landlord in
good faith. The “Costs Component” is that amount which, if paid monthly, would
fully amortize on a straight-line basis, over the entire period for which Tenant
is to receive Increased Rent, the reasonable costs incurred by Tenant for legal
fees, leasing commissions and tenant improvements constructed by or on behalf of
Tenant and performed solely to bring about such sublease, assignment or other
transfer.
     9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured Event of Default of Tenant or matter
which will become an Event of Default of Tenant with passage of time unless
cured, or if the proposed assignee or sublessee is an entity: (a) with which
Landlord is already in negotiation; (b) is already an occupant of the Building
unless Landlord is unable to provide the amount of space required by such
occupant; (c) is a governmental agency; (d) is incompatible with the character
of occupancy of the Building; (e) with which the payment for the sublease or
assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would: (i) involve
increased wear upon the Building; (ii) violate any exclusive right granted to
another tenant of the Building; (iii) require any addition to or modification of
the Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.
     9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating,
considering reviewing and documenting any proposed or purported assignment or
pledge of this Lease or sublease of any of the Premises (the “Review
Reimbursement” and together with the Assignment/Subletting Fee, collectively,
the “Total Reimbursement”), regardless of whether Landlord shall consent to,
refuse consent, or determine that Landlord’s consent is not required for, such
assignment, pledge or sublease. Except as otherwise expressly provided herein,
the Total Reimbursement shall not exceed $1,000.00 (the “Cap”). Any purported
sale, assignment, mortgage, transfer of this Lease or subletting which does not
comply with the provisions of this Article 9 shall be void. Landlord shall
notify Tenant if Landlord reasonably estimates that the Total Reimbursement
shall exceed the Cap and shall inform Tenant of the amount of Landlord’s
reasonable estimate of the Total Reimbursement (the “Estimated Fees”). If the
Estimated Fees exceed the Cap, then the Cap shall not apply and Tenant shall pay
to Landlord the amount of the Total Reimbursement up to an amount not to exceed
one hundred twenty percent (120%) of the amount of the Estimated Fees.

9



--------------------------------------------------------------------------------



 



     9.7 If Tenant is a corporation, limited liability company, partnership or
trust, any transfer or transfers of or change or changes within any twelve (12)
month period in the number of the outstanding voting shares of the corporation
or limited liability company, the general partnership interests in the
partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment; provided,
however, to the extent Tenant is a corporation, the foregoing shall not apply to
a single transfer (or series of related transfers that are part of the same
general transaction and which proximately occur) of all or substantially all of
the capital stock of Tenant to one recipient (whether an individual or an
entity) so long as there is no diminution of the Tenant’s tangible net worth as
a result thereof.
     9.8 So long as Tenant is not entering into the Permitted Transfer (as
defined herein) for the purpose of avoiding or otherwise circumventing the
remaining terms of this Article 9, Tenant may assign its entire interest under
this Lease, without the consent of Landlord, to (i) an affiliate, subsidiary, or
parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, an “Affiliated Party”), or (ii) a successor to
Tenant by purchase, merger, consolidation or reorganization (a “Corporate
Successor”), provided that all of the following conditions are satisfied (each
such transfer a “Permitted Transfer”): (1) Tenant is not in default under this
Lease; (2) the Permitted Use does not allow the Premises to be used for retail
purposes; (3) Tenant shall give Landlord written notice at least fifteen
(15) days prior to the effective date of the proposed Permitted Transfer;
provided, however, that to the extent that Tenant is prohibited by any
applicable law, rule, regulation, ordinance of code from providing the foregoing
notice, Tenant shall provide notice to Landlord as soon as is reasonably
possible but in no event later than two (2) business days following the
effective date of any such Permitted Transfer; (4) with respect to a proposed
Permitted Transfer to an Affiliated Party, the proposed transferee has a
tangible net worth, financial standing and financial resources, as evidenced by
current financial statements satisfactory to Landlord and certified by an
independent certified public accountant, prepared in accordance with generally
accepted accounting principles that are consistently applied, reasonably
sufficient, taking into account all expected obligations of the transferee with
respect to the proposed transfer and all of its other contingent and
noncontingent obligations, to service when due the obligations of the transferee
with respect to the proposed Permitted Transfer; and (5) with respect to a
purchase, merger, consolidation or reorganization or any Permitted Transfer
which results in Tenant ceasing to exist as a separate legal entity, (a)
Tenant’s successor shall own all or substantially all of the assets of Tenant,
and (b) Tenant’s successor shall have a tangible net worth which is at least
equal to Ten Million Dollars ($10,000,000.00) as evidenced by current financial
statements satisfactory to Landlord and certified by an independent certified
public accountant, prepared in accordance with generally accepted accounting
principles that are consistently applied. Tenant’s notice to Landlord shall
include information and documentation showing that each of the above conditions
has been satisfied. If requested by Landlord, Tenant’s successor shall sign a
commercially reasonable form of assumption agreement. As used herein, (A)
“parent” shall mean a company which owns a majority of Tenant’s voting equity;
(B) “subsidiary” shall mean an entity wholly owned by Tenant or at least
fifty-one percent (51%) of whose voting equity is owned by Tenant; and (C)
“affiliate” shall mean an entity controlled, controlling or under common control
with Tenant. Notwithstanding the foregoing, if any parent, affiliate or
subsidiary to which this Lease has been assigned or transferred subsequently
sells or transfers its voting equity or its interest under this Lease other than
to another parent, subsidiary or affiliate of the original Tenant named
hereunder, such sale or transfer shall be deemed to be a transfer requiring the
consent of Landlord hereunder.
10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the active negligence or willful misconduct of Landlord or its
agents, employees or contractors or a breach of this Lease by Landlord. Tenant
shall protect, indemnify and hold the Landlord Entities harmless from and
against any and all loss, claims, liability or costs (including court costs and
attorney’s fees) incurred by reason of (a) any damage to any property (including
but not limited to property of any Landlord Entity) or any injury (including but
not limited to death) to any person occurring in, on or about the Premises or
the Building to the extent that such injury or damage shall be caused by or
arise from any actual or alleged act, neglect, fault, or omission by or of
Tenant or any Tenant Entity to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant’s failure to
comply with any and all Regulations applicable to the condition or use of the
Premises or its occupancy; or (d) any breach or default on the part of Tenant in
the performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to this Lease. The provisions of this Article shall survive
the termination of this Lease with respect to any claims or liability accruing
prior to such termination.

10



--------------------------------------------------------------------------------



 



11. INSURANCE.
     11.1 Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time so long as such larger amounts
are typically carried by similar commercial tenants in similar buildings and in
the same geographic area in which the Building is located, covering bodily
injury and property damage liability and $1,000,000 products/completed
operations aggregate; (b) Business Auto Liability covering owned, non-owned and
hired vehicles with a limit of not less than $1,000,000 per accident;
(c) Worker’s Compensation Insurance with limits as required by statute and
Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured; and,
(e) Business Interruption Insurance with limit of liability representing loss of
at least approximately six (6) months of income.
     11.2 The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities as additional insureds (General Liability) and
loss payee (Property—Special Form); (c) be issued by an insurance company with a
minimum Best’s rating of “A-:VII” during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance.
     11.3 Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.
     11.4 Landlord shall keep in force throughout the Term Commercial General
Liability Insurance and All Risk or Special Form coverage insuring the Landlord
and the Building, in such amounts and with such deductibles as Landlord
determines from time to time in accordance with sound and reasonable risk
management principles. The cost of all such insurance is included in Expenses.
12. WAIVER OF SUBROGATION. Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant hereby waive, and shall cause their respective
insurance carriers to waive, any and all rights of recovery, claim, action or
causes of action against the other and their respective trustees, principals,
beneficiaries, partners, officers, directors, agents, and employees, by
subrogation, to the extent the same is insured against (or is required to be
insured against under the terms hereof) for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to Tenant’s personal property, the
Premises, the Building, the project of which the Building is a part, any
additions or improvements to the Premises, the Building or the project of which
the Building is a part, or any contents thereof, including all rights of
recovery, claims, actions or causes of action arising out of the negligence of
Landlord or any parties related to or comprising Landlord or the negligence of
Tenant or parties related to or comprising Tenant, which loss or damage is (or
would have been, had the insurance required by this Lease been carried and as if
the All Risk or Special Form coverage insuring the Landlord and the Building and
required to be carried by Landlord pursuant to Paragraph 12 above is carried at
full replacement value) covered by property damage insurance.
13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Tenant will not, without the written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building; provided that Landlord shall not unreasonably withhold its consent
to a telecommunications provider if the telecommunication services affect only
the Premises and if any agreement between Tenant and such telecommunications
provider is terminable at will (and which agreement Tenant hereby agrees to
terminate if reasonably requested by Landlord). Landlord shall have no
obligations to such telecommunications provider or any other party either in
connection with Tenant’s agreement with such telecommunications

11



--------------------------------------------------------------------------------



 



provider or otherwise. Landlord shall in no event be liable for any interruption
or failure of utility services on or to the Premises. Notwithstanding the
foregoing, if Tenant is prevented from using, and does not use, all or part of
the Premises (the “Affected Area”) as a result of a Essential Services
Interruption Event as defined below, and the remaining portions of the Premises
are not reasonably sufficient to allow Tenant to conduct its business in the
Premises and if this Essential Services Interruption Event continues for three
(3) consecutive business days after Landlord’s receipt of notice from Tenant of
the Essential Services Interruption Event (the “Eligibility Period”), the Rent
payable under this Lease shall be abated after the expiration of the Eligibility
Period for such time that Tenant continues to be prevented from using, and does
not use, the Affected Area in the proportion that the rentable area of the
Affected Area bears to the total rentable area of the Premises. If, however,
Tenant reoccupies any portion of the Premises during this period, the Rent
allocable to this reoccupied portion (based on the proportion that the rentable
area of the reoccupied portion of the Premises bears to the total rentable area
of the Premises) shall be payable by Tenant from the date on which Tenant
reoccupies this portion of the Premises. An “Essential Services Interruption
Event” shall mean the failure of or interruption in essential services required
to be supplied by Landlord to the Premises during ordinary business hours of
generally recognized business days which occurs solely as a result of Landlord’s
active negligence or willful misconduct. In the event of a stoppage or
interruption of services, Landlord shall diligently attempt to resume such
services as promptly as practicable.
14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the greater of (a) the amount of the Annual Rent
for the last period prior to the date of such termination plus Tenant’s
Proportionate Share of Expenses and Taxes under Article 4; and (b) the then
market rental value of the Premises as determined by Landlord assuming a new
lease of the Premises of the then usual duration and other terms, in either
case, prorated on a daily basis, and also pay all damages sustained by Landlord
by reason of such retention. If Landlord gives notice to Tenant of Landlord’s
election to such effect, such holding over shall constitute renewal of this
Lease for a period from month to month or one (1) year, whichever shall be
specified in such notice, in either case at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.
15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord, provided that any such modification
and/or additions shall not materially increase Tenant’s obligations or decrease
Tenant’s rights or parking ratio as provided in this Lease. Landlord shall not
be responsible to Tenant for the non-performance by any other tenant or occupant
of the Building of any such rules and regulations. If there is a conflict
between this Lease and any rules and regulations enacted after the date of this
Lease, the terms of this Lease shall control. The rules and regulations shall be
generally applicable, and generally applied in the same manner, to all tenants
of the Building.

12



--------------------------------------------------------------------------------



 



17. REENTRY BY LANDLORD.
     17.1 Landlord reserves and shall at all times have the right to re-enter
the Premises to inspect the same, to show said Premises to prospective
purchasers or mortgagees, and to alter, improve or repair the Premises and any
portion of the Building, and, during the last nine (9) months of the Term, to
show said Premises to prospective tenants, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably. Except in emergencies, Landlord shall provide Tenant with
reasonable prior notice of entry into the Premises, which may be given orally.
During any entry by Landlord to the Premises as provided herein, Landlord shall
comply with all reasonable security measures pertaining to the Premises and of
which Tenant has provided reasonable advance written notice to Landlord.
Landlord shall have the right at any time to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, toilets or other public parts of the Building and to
change the name, number or designation by which the Building is commonly known.
Landlord shall use reasonable efforts to give Tenant at least sixty (60) days
prior notice with respect to a change in the Building’s street address that will
prohibit Tenant from receiving mail at its current address, and if Landlord
fails to provide Tenant with such prior notice, Landlord shall reimburse Tenant
for the cost of replacing all business stationery and business cards on hand
(not to exceed a two (2) month supply) at the effective date of such change.
Landlord shall provide to Tenant at least thirty (30) days prior notice before
any change is made to the name, number or designation by which the Building is
commonly known. In the event that Landlord damages any portion of any wall or
wall covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17; provided, however, that
Tenant shall not be entitled to receive any consequential, special or indirect
damages based upon a claim that Landlord violated the terms and conditions of
this Section 17.1. Instead, any such claim of Tenant shall be limited to the
foreseeable, direct and actual damages incurred by Tenant.
     17.2 For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion to which access cannot be had by
means of a key or keys in Landlord’s possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord’s written demand.
18. DEFAULT.
     18.1 Except as otherwise provided in Article 20, the following events shall
be deemed to be Events of Default under this Lease:
          18.1.1 Tenant shall fail to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be any installment of
the rent reserved by this Lease, any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to Landlord required by
this Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, more
than two (2) times in such twelve (12) month period commencing with the date of
such notice, the failure to pay within five (5) days after due any additional
sum of money becoming due to be paid to Landlord under this Lease the third
(3rd) time during such period shall be an Event of Default, without notice. So
long as a notice delivered to Tenant pursuant to this Section 18.1.1 is in
compliance with California Code of Civil Procedure Section 1161 or any successor
statute, such notice shall concurrently satisfy the statutory requirement as
well as the notice requirement of this Lease described in this Section 18.1.1.
          18.1.2 Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within thirty (30) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant provided, however, that such failure shall not be an event of default
if such failure could not reasonably be cured during such thirty (30) day
period, Tenant has commenced the cure within such thirty (30) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed ninety (90) days.

13



--------------------------------------------------------------------------------



 



          18.1.3 Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.
          18.1.4 Tenant shall become insolvent, admit in writing its inability
to pay its debts generally as they become due, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.
          18.1.5 A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.
19. REMEDIES.
     19.1 Upon the occurrence of any Event or Events of Default under this
Lease, whether enumerated in Article 18 or not, Landlord shall have the option
to pursue any one or more of the following remedies without any notice (except
as expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of rent (except to the extent required herein) or other obligations
and waives any and all other notices or demand requirements imposed by
applicable law):
          19.1.1 Terminate this Lease and Tenant’s right to possession of the
Premises and recover from Tenant an award of damages equal to the sum of the
following:
               19.1.1.1 The Worth at the Time of Award of the unpaid rent which
had been earned at the time of termination;
               19.1.1.2 The Worth at the Time of Award of the amount by which
the unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rent loss that Tenant affirmatively proves
could have been reasonably avoided;
               19.1.1.3 The Worth at the Time of Award of the amount by which
the unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rent loss that Tenant affirmatively proves could be reasonably
avoided;
               19.1.1.4 Any other amount necessary to compensate Landlord for
all the detriment either proximately caused by Tenant’s failure to perform
Tenant’s obligations under this Lease or which in the ordinary course of things
would be likely to result therefrom; and
               19.1.1.5 All such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time under applicable law.
The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;
          19.1.2 Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or

14



--------------------------------------------------------------------------------



 



          19.1.3 Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an Event or Events of Default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Section 19.1.1.
     19.2 The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.
     19.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF
THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF
CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW
FROM TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.
     19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.
     19.5 This Article 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion..
     19.6 If more than one (1) Event of Default occurs during the Term or any
renewal thereof, Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.
     19.7 If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO SERVICE OF ANY NOTICE REQUIRED BY ANY PRESENT OR FUTURE LAW OR
ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT REQUIRED BY THE TERMS OF
THIS LEASE.
     19.8 Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.
20. TENANT’S BANKRUPTCY OR INSOLVENCY.
     20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

15



--------------------------------------------------------------------------------



 



          20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:
               20.1.1.1 Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.
               20.1.1.2 Tenant’s Representative or the proposed assignee, as the
case shall be, shall have deposited with Landlord as security for the timely
payment of rent an amount equal to the larger of: (a) three (3) months’ rent and
other monetary charges accruing under this Lease; and (b) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.
               20.1.1.3 The assumption or any contemplated assignment of this
Lease or subleasing any part of the Premises, as shall be the case, will not
breach any provision in any other lease, mortgage, financing agreement or other
agreement by which Landlord is bound.
               20.1.1.4 Landlord shall have, or would have had absent the
Debtor’s Law, no right under Article 9 to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.
21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease within
applicable notice and cure periods, shall peaceably and quietly have, hold and
enjoy the Premises for the Term without hindrance or molestation from Landlord
subject to the terms and provisions of this Lease. Landlord shall not be liable
for any interference or disturbance by other tenants or third persons, nor shall
Tenant be released from any of the obligations of this Lease because of such
interference or disturbance.
22. CASUALTY.
     22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made in proportion to the extent to
which the damage and the making of such repairs shall interfere with the
Permitted Use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in a substantially similar condition as
of the date of this Lease, reasonable wear and tear excepted, and provided that
Landlord shall have no obligation to restore and/or replace the Improvements or
any alterations or other improvements made to the Premises.
     22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made
within one hundred eighty (180) days, Landlord and Tenant shall each have the
option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the

16



--------------------------------------------------------------------------------



 



rent hereunder shall be proportionately abated as provided in Section 22.1.
Landlord shall not in bad faith terminate this Lease pursuant to the terms of
this Section 22.2 solely for the purpose of replacing Tenant with a successor
tenant.
     22.3 Landlord shall not be required to repair or replace any damage or loss
by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.
     22.4 In the event that Landlord should fail to complete such repairs and
material restoration within ninety (90) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon this Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.
     22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.
     22.6 In the event of any damage or destruction to the Building or Premises
by any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.
     22.7 Tenant hereby waives any and all rights under and benefits of
Sections 1932(2) and 1933(4) of the California Civil Code, or any similar or
successor Regulations or other laws now or hereinafter in effect.
23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances and
based upon the proportion of the Premises so taken. In addition to the rights of
Landlord above, if any substantial part of the Building shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain or conveyance in lieu thereof, and regardless of whether the Premises or
any part thereof are so taken or appropriated, Landlord shall have the right, at
its sole option, to terminate this Lease. Landlord shall be entitled to any and
all income, rent, award, or any interest whatsoever in or upon any such sum,
which may be paid or made in connection with any such public or quasi-public use
or purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums, other than any separate award which may
be made with respect to Tenant’s trade fixtures, moving expenses and the value
of leasehold improvements to the extent paid for solely by Tenant (except for
those alterations approved by Landlord and which will become the property of
Landlord upon the expiration or termination of this Lease); Tenant shall make no
claim for the value of any unexpired Term. Tenant hereby waives any and all
rights under and benefits of Section 1265.130 of the California Code of Civil
Procedure, or any similar or successor Regulations or other laws now or
hereinafter in effect.
24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this

17



--------------------------------------------------------------------------------



 



Lease in favor of Tenant and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease. In
the event of a sale, such successor-in-interest shall assume in writing
Landlord’s obligations under this Lease. Except as set forth in this Article 24,
this Lease shall not be affected by any such sale and Tenant agrees to attorn to
the purchaser or assignee. If any security has been given by Tenant to secure
the faithful performance of any of the covenants of this Lease, Landlord shall
transfer or deliver said security, as such, to Landlord’s successor in interest
and thereupon Landlord shall be discharged from any further liability with
regard to said security.
25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying:
(a) the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Tenant or, to Tenant’s
actual knowledge, Landlord, except as specified in Tenant’s statement; and
(e) such other matters as may be reasonably requested by Landlord. Landlord and
Tenant intend that any statement delivered pursuant to this Article 25 may be
relied upon by any mortgagee, beneficiary or purchaser, and Tenant shall be
liable for all loss, cost or expense resulting from the failure of any sale or
funding of any loan caused by any material misstatement contained in such
estoppel certificate. Tenant irrevocably agrees that if Tenant fails to execute
and deliver such certificate within such ten (10) day period, such certificate
as prepared by Landlord shall be deemed executed by Tenant and accordingly shall
be fully binding on Tenant. The parties agree that Tenant’s obligation to
furnish such estoppel certificates in a timely fashion is a material inducement
for Landlord’s execution of this Lease, and shall be an Event of Default
(without any cure period that might be provided under this Lease) if Tenant
fails to fully comply or makes any material misstatement in any such
certificate.
26. SURRENDER OF PREMISES.
     26.1 Landlord shall arrange to meet Tenant for two (2) joint inspections of
the Premises, the first to occur at least ten (10) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than five (5) days after Tenant has vacated the Premises. In the event of
Landlord’s failure to arrange such joint inspections or Tenant’s failure to
participate in either such inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.
     26.2 All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including, without limitation,
carpeting (collectively, “Alterations”), shall be and remain the property of
Tenant during the Term. Upon the expiration or sooner termination of the Term,
all Alterations shall become a part of the realty and shall belong to Landlord
without compensation, and title shall pass to Landlord under this Lease as by a
bill of sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, and subject to the terms of Article 6
of this Lease, if Landlord elects by notice given to Tenant at least ten
(10) days prior to expiration of the Term, Tenant shall, at Tenant’s sole cost,
remove any Alterations, including carpeting, so designated by Landlord’s notice,
and repair any damage caused by such removal. Further, nothing contained in this
Section 26.2 shall increase Tenant’s obligation to remediate or remove Hazardous
Materials as the same is expressly provided in this Lease. Tenant must, at
Tenant’s sole cost, remove upon termination of this Lease, any and all of
Tenant’s furniture, furnishings, movable partitions of less than full height
from floor to ceiling and other trade fixtures and personal property
(collectively, “Personalty”). The Personalty shall be and remain the property of
Tenant during the Term. Personalty not so removed shall be deemed abandoned by
the Tenant and title to the same shall thereupon pass to Landlord under this
Lease as by a bill of sale, but Tenant shall remain responsible for the cost of
removal and disposal of such Personalty, as well as any damage caused by such
removal. If Tenant fails to remove such alterations or Tenant’s trade fixtures
or furniture or the Personalty, Landlord may keep and use them or remove any of
them and cause them to be stored or sold in accordance with applicable law, at
Tenant’s sole expense.
     26.3 All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term To the extent Tenant has failed to do the
same, upon the expiration or earlier termination of the Term, Tenant shall pay
to Landlord the amount, as reasonably estimated by Landlord, necessary to repair
and restore the Premises as provided in this Lease and/or to discharge Tenant’s
obligation for unpaid amounts due or to become due to Landlord. All such amounts
shall be used and held by Landlord for payment of such obligations of Tenant,
with Tenant being liable for any additional costs upon demand by Landlord, or
with any excess to be promptly returned to Tenant after all such obligations
have been determined and satisfied. Any otherwise unused Security Deposit shall
be credited against the amount payable by Tenant under this Lease.

18



--------------------------------------------------------------------------------



 



27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.
28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease: (a) upon
or measured by the Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or
(b) upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. If due to a
future change in the method of taxation, any franchise, income or profit or
other tax shall be levied in substitution in whole or in part or in lieu of any
tax which would otherwise constitute a part of Taxes under this Lease, such
franchise, income, profit or other tax shall be deemed to be a part of Taxes for
the purposes of this Lease. In addition to the foregoing, Tenant agrees to pay,
before delinquency, any and all taxes levied or assessed against Tenant and
which become payable during the term hereof upon Tenant’s equipment, furniture,
fixtures and other personal property of Tenant located in the Premises. In
addition to and wholly apart from Tenant’s obligation to pay Tenant’s
Proportionate Share of Expenses and Taxes, Tenant shall be responsible for and
shall pay prior to delinquency any taxes or governmental service fees,
possessory interest taxes, fees or charges in lieu of any such taxes, capital
levies, or other charges imposed upon, levied with respect to or assessed
against its fixtures or Personalty, on the value of any alterations or other
improvements within the Premises, and on Tenant’s interest pursuant to this
Lease, or any increase in any of the foregoing based on such alterations and/or
improvements.
29. RELOCATION OF TENANT. Intentionally Omitted
30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. If the Building is part of a larger complex of structures,
the term “Building” may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord’s reasonable discretion.
31. TENANT’S AUTHORITY.
     31.1 If Tenant signs as a corporation, partnership, trust or other legal
entity each of the persons executing this Lease on behalf of Tenant represents
and warrants that Tenant has been and is qualified to do business in the state
in which the Building is located, that the entity has full right and authority
to enter into this Lease, and that all persons signing on behalf of the entity
were authorized to do so by appropriate actions. Tenant agrees to deliver to
Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.
     31.2 Tenant hereby represents and warrants that neither Tenant, nor any
persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (i) the target of any sanctions program that is established by
Executive Order of

19



--------------------------------------------------------------------------------



 



the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.
32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report. The foregoing shall not apply to the extent Tenant is a publicly
traded entity on the “over-the-counter” market or any recognized national or
international securities exchange and, accordingly, Tenant’s audited financial
statements are available to the public.
33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease. Tenant
shall indemnify and hold Landlord and its employees and affiliates harmless from
all claims of any brokers claiming to have represented Tenant in connection with
this Lease. Landlord agrees to indemnify and hold Tenant and its employees and
affiliates harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Lease.
34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.
35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.
36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.
38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.
39. SIGNAGE. Tenant shall not place, install, affix, paint or maintain any
signs, notices, graphics or banners whatsoever or any window decor which is
visible in or from public view or corridors, the common areas or the exterior of
the Premises or the Building, in or on any exterior window or window fronting
upon any common areas or service area or upon any truck doors or man doors
without Landlord’s prior written approval which Landlord shall have the right to
withhold in its absolute and sole discretion; provided that Tenant’s name shall
be included in any Building-standard door and directory signage, if any, in
accordance with Landlord’s Building signage program, including without
limitation, payment by Tenant of any fee charged by Landlord for maintaining
such signage, which fee shall constitute additional rent hereunder. Any
installation of signs, notices, graphics or banners on or about the Premises
approved by Landlord shall be subject to any applicable Regulations and to any
signage specifications for the Building and other reasonable requirements
imposed by Landlord. Tenant shall remove all such signs or graphics by the
expiration or any earlier termination of this Lease. Such installations and
removals shall be made in such manner as to avoid injury to or defacement of the
Premises and the Building and any other improvements contained therein, and
Tenant shall repair any injury or defacement including without limitation
discoloration caused by such installation or removal.

20



--------------------------------------------------------------------------------



 



40. OPTION TO RENEW.
     40.1 Provided this Lease is in full force and effect and Tenant is not in
default under any of the other terms and conditions of this Lease at the time of
notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) this Lease for a term of one (1) year (the “Renewal Term”),
for the portion of the Premises being leased by Tenant as of the date the
Renewal Term is to commence, on the same terms and conditions set forth in this
Lease, except as modified by the terms, covenants and conditions as set forth
below:
          40.1.1 If Tenant elects to exercise the Renewal Option, then Tenant
shall provide Landlord with written notice no earlier than the date which is two
hundred seventy (270) days prior to the expiration of the Term of this Lease but
no later than the date which is one hundred twenty (120) days prior to the
expiration of the Term of this Lease. If Tenant fails to provide such notice,
Tenant shall have no further or additional right to extend or renew the Term of
this Lease.
          40.1.2 The Annual Rent and Monthly Installment of Rent in effect at
the expiration of the Term of this Lease shall be increased to reflect the
current fair market rental for comparable space in the Building and in other
similar buildings in the same rental market as of the date the Renewal Term is
to commence, taking into account the specific provisions of this Lease which
will remain constant. Landlord shall advise Tenant of the new Annual Rent and
Monthly Installment of Rent for the Premises no later than thirty (30) days
after receipt of Tenant’s written request therefor. Said request shall be made
no earlier than thirty (30) days prior to the first date on which Tenant may
exercise its Renewal Option under this Article 40. Said notification of the new
Annual Rent may include a provision for its escalation to provide for a change
in fair market rental between the time of notification and the commencement of
the Renewal Term. In no event shall the Annual Rent and Monthly Installment of
Rent for the Renewal Term be less than the Annual Rent and Monthly Installment
of Rent in the preceding period.
          40.1.3 This Renewal Option is not transferable; the parties hereto
acknowledge and agree that they intend that the aforesaid option to renew this
Lease shall be “personal” to Tenant as set forth above and that in no event will
any assignee or sublessee have any rights to exercise the aforesaid option to
renew.
          40.1.4 If the Renewal Option is validly exercised or if Tenant fails
to validly exercise the Renewal Option, Tenant shall have no further right to
extend the term of this Lease.
          40.1.5 Notwithstanding anything herein to the contrary, the Renewal
Option is subject and subordinate to the expansion rights (whether such rights
are designated as a right of first offer, right of first refusal, expansion
option or otherwise) of any tenant of the Building existing on the date hereof.
41. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building in which the Premises is located.
The obligations of Landlord under this Lease are not intended to be and shall
not be personally binding on, nor shall
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

21



--------------------------------------------------------------------------------



 



any resort be had to the private properties of, any of its or its investment
manager’s trustees, directors, officers, partners, beneficiaries, members,
stockholders, employees, or agents, and in no case shall Landlord be liable to
Tenant hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Lease
Reference Date set forth in the Reference Pages of this Lease.

                                                          LANDLORD:      
TENANT:    
 
                                                        RREEF AMERICA REIT II
CORP. DDD,       SCM MICROSYSTEMS, INC.,     a Maryland corporation       a
Delaware corporation       By:   RREEF Management Company, a Delaware          
                          corporation, its Authorized Agent                    
           
 
                                                       
By:
  /s/ Stephen J. George      By:   /s/ Stephan Rohaly                           
            Name:   Stephen J. George      Name:   Stephan Rohaly               
                                        Title:   Regional Director         
Title:       Chief Financial Officer                                           
    Dated:       August 1    , 2006       Dated:   July 14    , 2006            
 
                                             

22



--------------------------------------------------------------------------------



 



EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
attached to and made a part of the Lease bearing the
Lease Reference Date of June 23, 2006 between
RREEF AMERICA REIT II CORP. DDD, a Maryland corporation, as Landlord and
SCM MICROSYSTEMS, INC., a Delaware corporation, as Tenant
Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of the Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 of the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-1 – SITE PLAN
attached to and made a part of the Lease bearing the
Lease Reference Date of June 23, 2006 between
RREEF AMERICA REIT II CORP. DDD, a Maryland corporation, as Landlord and
SCM MICROSYSTEMS, INC., a Delaware corporation, as Tenant
Exhibit A-1 is intended only to show the general location of the Building and/or
the project of which the Building is a part as of the beginning of the Term of
the Lease. It does not in any way supersede any of Landlord’s rights set forth
in Article 17 of the Lease with respect to arrangements and/or locations of
public parts of the Building and changes in such arrangements and/or locations.
It is not to be scaled; any measurements or distances shown should be taken as
approximate.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B – INITIAL ALTERATIONS
attached to and made a part of the Lease bearing the
Lease Reference Date of June 23, 2006 between
RREEF AMERICA REIT II CORP. DDD, a Maryland corporation, as Landlord and
SCM MICROSYSTEMS, INC., a Delaware corporation, as Tenant
1. Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit B is attached
and all prepaid rental, the Security Deposit and insurance certificates required
under the Lease, shall have the right to perform alterations and improvements in
the Premises (the “Initial Alterations”). Notwithstanding the foregoing, Tenant
and its contractors shall not have the right to perform Initial Alterations in
the Premises unless and until Tenant has complied with all of the terms and
conditions of Article 6 of the Lease, including, without limitation, approval by
Landlord of the final plans for the Initial Alterations and the contractors to
be retained by Tenant to perform such Initial Alterations. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld. The parties agree that
Landlord’s approval of the general contractor to perform the Initial Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required pursuant to the terms of the Lease,
(c) does not have the ability to be bonded for the work in an amount of no less
than one hundred fifty percent (150%) of the total estimated cost of the Initial
Alterations, (d) does not provide current financial statements reasonably
acceptable to Landlord, or (e) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.
2. Provided Tenant is not in default, Landlord agrees to contribute the sum of
$4,154.00 (the “Allowance”) toward the cost of performing the Initial
Alterations in preparation of Tenant’s occupancy of the Premises. The Allowance
may only be used for the cost of preparing design and construction documents and
mechanical and electrical plans for the Initial Alterations and for hard costs
in connection with the Initial Alterations. The Allowance shall be paid to
Tenant or, at Landlord’s option, to the order of the general contractor that
performed the Initial Alterations, within thirty (30) days following receipt by
Landlord of (a) receipted bills covering all labor and materials expended and
used in the Initial Alterations; (b) a sworn contractor’s affidavit from the
general contractor and a request to disburse from Tenant containing an approval
by Tenant of the work done; (c) full and final waivers of lien; (d) as-built
plans of the Initial Alterations; and (e) the certification of Tenant and its
architect that the Initial Alterations have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable laws, codes and ordinances. The Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.
3. In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit B by November 30, 2006, any unused
amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Initial Alterations and/or
Allowance.
4. Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.
5. This Exhibit B shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
attached to and made a part of the Lease bearing the
Lease Reference Date of June 23, 2006 between
RREEF AMERICA REIT II CORP. DDD, a Maryland corporation, as Landlord and
SCM MICROSYSTEMS, INC., a Delaware corporation, as Tenant
COMMENCEMENT DATE MEMORANDUM
     THIS MEMORANDUM, made as of ___, 20___, by and between RREEF AMERICA REIT
II CORP. DDD, a Maryland corporation (“Landlord”) and SCM MICROSYSTEMS, INC., a
Delaware corporation (“Tenant”).
Recitals:

            A.   Landlord and Tenant are parties to that certain Lease, dated
for reference June 23, 2006 (the “Lease”) for certain premises (the “Premises”)
consisting of approximately 6,200 square feet at the building commonly known as
41740 Christy Street, Fremont, California.     B.   Tenant is in possession of
the Premises and the Term of the Lease has commenced.     C.   Landlord and
Tenant desire to enter into this Memorandum confirming the Commencement Date,
the Termination Date and other matters under the Lease.

     NOW, THEREFORE, Landlord and Tenant agree as follows:

  1.   The actual Commencement Date is ___.     2.   The actual Termination Date
is ___.     3.   The schedule of the Annual Rent and the Monthly Installment of
Rent set forth on the Reference Pages is deleted in its entirety, and the
following is substituted therefor:

[insert rent schedule]

  4.   Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

                                              LANDLORD:       TENANT:    
 
                                                        RREEF AMERICA REIT II
CORP. DDD,       SCM MICROSYSTEMS, INC.,     a Maryland corporation       a
Delaware corporation    
 
                                            By:   RREEF Management Company, a  
                          Delaware corporation, its Authorized Agent            
           
 
                                           
By:
                      By:                                                 Name:
              Name:   DO NOT SIGN                                               
  Title:                   Title:                                              
      Dated:               Dated:                                              
       

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D – RULES AND REGULATIONS
attached to and made a part of the Lease bearing the
Lease Reference Date of June 23, 2006 between
RREEF AMERICA REIT II CORP. DDD, a Maryland corporation, as Landlord and
SCM MICROSYSTEMS, INC., a Delaware corporation, as Tenant
1. No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.
2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.
3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.
4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.
5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.
6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.
7. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.
8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable Regulations.
9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.
10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.
11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

D-1



--------------------------------------------------------------------------------



 



12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.
13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.
14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.
15. No person shall go on the roof without Landlord’s permission.
16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.
17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.
18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.
19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.
20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.
21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.
22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.
23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.
24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.
25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants.
26. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written

D-2



--------------------------------------------------------------------------------



 



consent of the Landlord shall be deemed abandoned and shall be subject to being
towed at vehicle owner’s expense. Tenant will from time to time, upon the
request of Landlord, supply Landlord with a list of license plate numbers of
vehicles owned or operated by its employees or agents.
27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.
28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

D-3